Citation Nr: 1046613	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  03-05 098\	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for right medial collateral ligament strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1956 to August 
1958.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, 
that granted service connection and assigned a 10 percent 
disability rating for a right medial collateral ligament strain, 
effective from December 31, 2001.

In May 2005, the Board issued a decision denying an increased 
rating in this case and the Veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  In 
August 2007, a memorandum opinion was issued by the Court, 
vacating and remanding the appeal.  In March 2009, and again in 
March 2010, the Board remanded the appeal to the Appeals 
Management Center (AMC) for further development.  


FINDING OF FACT

In an October 2010 VA Form 21-4138 statement from the Veteran, 
prior to the promulgation of a decision in the appeal, the 
Veteran withdrew the appeal of the issue of entitlement to an 
initial disability rating in excess of 10 percent for right 
medial collateral ligament strain.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met 
with respect to the issue of entitlement to an initial disability 
rating in excess of 10 percent for right medial collateral 
ligament strain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. § 
20.204 (2010).  The appellant has withdrawn the issue of 
entitlement to an initial disability rating in excess of 10 
percent for right medial collateral ligament strain; hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review this issue and the appeal is dismissed.


ORDER

The issue of entitlement to an initial disability rating in 
excess of 10 percent for right medial collateral ligament strain, 
is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


